                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

GUADALUPE PADILLA,                                   §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                            1:18-CV-99-RP
                                                     §
MARGARET MOORE,                                      §
                                                     §
                Defendant.                           §

                                                ORDER

        Before the Court is Plaintiff Guadalupe Padilla’s (“Padilla”) amended complaint. (Dkt. 17).

Padilla filed his original complaint earlier this year and sought leave to proceed in forma pauperis.

(Dkts. 1, 2). Magistrate Judge Andrew W. Austin granted leave to proceed to proceed in forma

pauperis, (Dkt. 4), and reviewed Padilla’s complaint pursuant to 28 U.S.C. § 1915(e). (R. & R., Dkt. 9).

In his report and recommendation, Judge Austin recommended that the Court dismiss this action as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). (Id. at 6). Padilla timely objected, (Objs., Dkt. 13),

and the Court dismissed his claims for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

(Order, Dkt. 16). In its order, the Court granted Padilla leave to file an amended complaint. (Id. at 2).

He did so. (Am. Compl., Dkt. 17). Because Padilla continues to proceed in forma pauperis, the Court

must review his amended complaint under 28 U.S.C. § 1915(e). Having done so, the Court finds that

his claims must be dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

        Padilla’s amended complaint simply restates the same claim for relief as his original

complaint without adding new facts. Once again, Padilla alleges that the Travis County District

Attorney has custody of forensic documentary reports that he would like copies of. (Am. Compl.,

Dkt. 17, at 5). He again states a claim for relief under 42 U.S.C. § 1983 seeking to obtain those

reports. (Id. at 5–6). To obtain postconviction forensic evidence pursuant to 42 U.S.C. § 1983,



                                                     1
Padilla must allege more than simply the value of obtaining the evidence; he must show that Texas’

postconviction relief procedures “are fundamentally inadequate to vindicate the substantive rights

provided.” Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 69 (2009). Like Padilla’s

original complaint, his amended complaint fails to allege facts sufficient to state a plausible claim for

relief because it alleges no facts relevant to the adequacy of Texas’s postconviction relief procedures.

Dismissal under 28 U.S.C. § 1915(e)(2(B)(ii) is therefore warranted.

        A court need not grant a plaintiff leave to amend his or her complaint if doing so would be

futile. Thomas v. Chevron U.S.A., Inc., 832 F.3d 586, 591 (5th Cir. 2016). A complaint is futile “if it

lacks sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Id. (cleaned up); see also Varela v. Gonzales, 773 F.3d 704, 707 (5th Cir. 2014) (“[A] district court may

refuse leave to amend if . . . the complaint as amended would be subject to dismissal.”). Typically,

courts find futility “because the theory presented in the amendment lacks legal foundation or

because the theory has been adequately presented in a prior version of the complaint.” Jamieson By &

Through Jamieson v. Shaw, 772 F.2d 1205, 1208 (5th Cir. 1985). Here, Padilla’s amended complaint

simply restates the same allegations and claim as his original complaint and fails to state a claim for

the same reasons as his original complaint. The Court finds that permitting another amendment

would be futile.

        Accordingly, IT IS ORDERED that Padilla’s claims in his amended complaint, (Dkt. 17),

are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of the

Court shall CLOSE this action.

        SIGNED on October 24, 2018.




                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE



                                                       2
